         1                                                                      The Honorable Marsha J. Pechman
         2

         3

         4

         5

         6

         7
                                          UNITED STATES DISTRICT COURT
         8                               WESTERN DISTRICT OF WASHINGTON
         9        FLATIRON WEST, INC., a Delaware
                  Corporation,                                         No. 2:19-cv-00201-MJP
        10
                                                Plaintiff,
        11                                                             AMENDED ORDER GRANTING JOINT
                           v.                                          STIPULATED MOTION TO AMEND
        12                                                             CASE SCHEDULE
                  PTS SURVEYING INC., an Oregon
        13        Corporation,
        14                                      Defendant.
        15
                           THIS MATTER having come before the Court on the Joint Stipulated Motion to Amend
        16
                  Case Schedule, and the Court having been fully advised, finds that the motion should be and hereby
        17
                  is GRANTED. The case schedule is hereby amended as follows:
        18

        19          Reports from expert witness under FRCP 26(a)(2) due                 April 20, 2020
        20
                    All motions related to discovery must be filed by and noted on the May 20, 2020
        21          motion calendar on the third Friday thereafter

        22          Discovery completed by                                              June 19, 2020
        23
                    All dispositive motions must be filed by and noted on the motion July 20, 2020
        24          calendar on the fourth Friday thereafter

        25          All motions in limine must be filed by and noted on the motion October 13, 2020
                    calendar no earlier than the third Friday thereafter and no later than
        26          the Friday before the pretrial conference.


                 ORDER GRANTING JOINT STIPULATED
                 MOTION TO AMEND CASE SCHEDULE – Page 1

33413 009 ci11fr011k.001
         1          Agreed pretrial order due                                         November 3, 2020
         2
                    Trial briefs and Proposed Findings of Fact and Conclusions of Law November 3, 2020
         3
                    Pretrial conference at 1:30 p.m.                                  November 5, 2020
         4
                    Bench trial at 9:00 a.m.                                          November 16, 2020
         5

         6

         7                 DATED this 16th day of September, 2019.
         8

         9
        10
                                                                     A
                                                                     Marsha J. Pechman
                                                                     United States District Judge
        11

        12
                   Presented by:
        13
                   GROFF MURPHY PLLC
        14
                   s/ Evan A. Brown_____________________
        15         Michael P. Grace, WSBA #26091
        16         Evan A. Brown, WSBA #48272
                   300 East Pine Street
        17         Seattle, WA 98122
                   T: (206) 628-9500/FX: (206) 628-9506
        18         E: mgrace@groffmurphy.com
                   E: ebrown@groffmurphy.com
        19

        20         Attorneys for Plaintiff Flatiron West, Inc.

        21         OLES MORRISON RINKER & BAKER LLP

        22         s/ Eric P. Forner
                   Meghan A. Douris, WSBA #44495
        23         Eric P. Forner, WSBA #49264
        24         701 Pike Street, Ste. 1700
                   Seattle, WA 98101
        25         T: 206-623-3427
                   E: douris@oles.com
        26         E: forner@oles.com

                   Attorneys for Defendant PTS Surveying, Inc.
                 ORDER GRANTING JOINT STIPULATED
                 MOTION TO AMEND CASE SCHEDULE – Page 2

33413 009 ci11fr011k.001
         1                                         CERTIFICATE OF SERVICE
         2
                           I hereby certify that I caused to be served the forgoing document the counsel(s) of record
         3
                  listed below:
         4
                    Meghan A. Douris, WSBA NO. 44495                  Email
         5          Eric P. Former, WSBA No. 49264                    Regular Mail
                    Oles Morrison Rinker & Baker LLP                  Legal Messenger
         6          701 Pike Street, Ste. 1700                        ECF
                    Seattle, WA 98101
         7          T: 206-623-3427
                    E: douris@oles.com
         8            forner@oles.com
         9          Attorneys for Defendant
        10

        11                 DATED this 13th day of September, 2019 at Seattle, Washington.

        12
                                                                        s/ Sopheary Sanh
        13                                                              Sopheary Sanh, Legal Assistant
                                                                        ssanh@groffmurphy.com
        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26



                 ORDER GRANTING JOINT STIPULATED
                 MOTION TO AMEND CASE SCHEDULE – Page 3

33413 009 ci11fr011k.001
